   Case 2:20-cv-00251-SRC Document 5 Filed 06/04/20 Page 1 of 5 PageID: 78



NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 CHARLES U.-A.,                                            Civil Action No. 20-251 (SRC)

                Petitioner,

        v.                                                            OPINION

 WILLIAM ANDERSON,

                Respondents.


CHESLER, District Judge:

       Presently before the Court is the petition for a writ of habeas corpus of Petitioner, Charles

U.-A., filed pursuant to 28 U.S.C. § 2241. (ECF No. 1). Following an order to answer, the

Government filed a response to the petition (ECF No. 4). Petitioner did not file a reply. For the

following reasons, this Court will dismiss the habeas petition without prejudice.



I. BACKGROUND

       In denying Petitioner’s previous immigration habeas petition, this Court summarized the

background of Petitioner’s current detention as follows:

               Petitioner is a native and citizen of Nigeria who entered this country
               in April 1986 as a temporary visitor authorized to remain in the
               United States until April 20, 1986. Petitioner did not depart at the
               expiration of his authorization. Based on Petitioner’s failure to
               depart and decades of overstay, Petitioner was taken into
               immigration custody in July 2013 and placed into removal
               proceedings. Although Petitioner’s criminal history at the time of
               his initial detention included a March 2013 New Jersey conviction
               for use of the ID of another driver, an identity theft offense which
               resulted in a three year prison sentence[,] Petitioner was at that time
               detained pursuant to the Government’s discretionary detention

                                                 1
   Case 2:20-cv-00251-SRC Document 5 Filed 06/04/20 Page 2 of 5 PageID: 79



               authority under 8 U.S.C. § 1226(a). Petitioner thereafter requested
               a bond hearing and was granted bond in the amount of $ 12,000 in
               September 2013. Petitioner apparently paid this bond and was
               released from immigration custody on September 23, 2013. On
               September 17, 2014, Petitioner filed an application for relief in the
               immigration court.

                       While out on bond, Petitioner was arrested in March 2015
               for offenses including fraud and obstruction of the highways in New
               Jersey. Based on this arrest, Petitioner was taken back into
               immigration detention. On July 30, 2015, however, Petitioner
               sought and was once again granted bond, this time in the amount of
               $ 6,000. Petitioner paid this bond and was again released on August
               4, 2015. Petitioner was thereafter convicted of use of fraud in New
               Jersey arising out of his March 2015 arrest on August 6, 2015.

                       On June 21, 2018, Petitioner was arrested on domestic
               violence charges. Following this arrest, the Government took
               Petitioner back into custody on June 22, 2018. Petitioner once again
               sought bond, but his request for bond was ultimately denied on
               September 6, 2018, as the immigration judge determined that
               Petitioner was now subject to mandatory detention under 8 U.S.C. §
               1226(c) as his criminal record now included convictions for two
               crimes involving moral turpitude in the form of his fraud and use of
               another’s identification convictions. Litigation of Petitioner’s
               removal proceedings thereafter continued, with Petitioner filing
               further applications for relief from removal in November 2015 and
               May 2019. Following multiple delays to permit Petitioner to
               prepare, replace his counsel, and file new applications for relief
               some six years into his removal proceedings, the immigration judge
               ordered Petitioner removed on June 5, 2019.

Uche A. v. Anderson, No. 19-15249, 2019 WL 6464010, at *1 (D.N.J. Dec. 2, 2019) (record

citations omitted).

       On July 8, 2019, Petitioner filed an appeal of his removal order with the Board of

Immigration Appeals (“BIA”). (Document 6 attached to ECF No. 4 at 5). The BIA dismissed

Petitioner’s appeal and affirmed his order of removal by way of a decision issued on December 4,

2019. (Id.). Petitioner thereafter filed a petition for review with the Third Circuit accompanied

by a motion seeking a stay of his now final order of removal. (Document 5 attached to ECF No.



                                                2
   Case 2:20-cv-00251-SRC Document 5 Filed 06/04/20 Page 3 of 5 PageID: 80



4 at 1-4). Pursuant to a standing order of the Court of Appeals, Petitioner’s motion seeking a stay

was temporarily granted by the Clerk of the Third Circuit on December 20, 2019. (Id. at 4). On

March 24, 2020, however, a motions panel of the Third Circuit entered an order which denied the

motion for a stay of removal and vacated temporary stay Petitioner had received in December

2019. (Third Circuit Docket No. 19-3955 at Document No. 17).



II. DISCUSSION

A. Legal Standard

       Under 28 U.S.C. § 2241(c), habeas relief may be extended to a prisoner only when he “is

in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2241(c)(3). A federal court has jurisdiction over such a petition if the petitioner is “in custody”

and the custody is allegedly “in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3); Maleng v. Cook, 490 U.S. 488, 490 (1989). As Petitioner is

currently detained within this Court’s jurisdiction, by a custodian within the Court’s jurisdiction,

and asserts that his continued detention violates due process, this Court has jurisdiction over his

claims. Spencer v. Kemna, 523 U.S. 1, 7 (1998); Braden v. 30th Judicial Circuit Court, 410 U.S.

484, 494-95, 500 (1973); see also Zadvydas v. Davis, 533 U.S. 678, 699 (2001).



B. Analysis

       In his habeas petition, Petitioner argues that his continued immigration detention pursuant

to 8 U.S.C § 1226(c) for without a bond hearing violates his right to Due Process in light of the

Third Circuit’s decisions in Diop v. ICE/Homeland Sec., 656 F.3d 221, 231-35 (3d Cir. 2011), and

Chavez-Alvarez v. Warden York County Prison, 783 F.3d 469 (3d Cir. 2015). Despite Petitioner’s



                                                 3
    Case 2:20-cv-00251-SRC Document 5 Filed 06/04/20 Page 4 of 5 PageID: 81



contention that he is held under § 1226(c), because Petitioner is subject to an administratively final

order of removal, and because the Third Circuit has now denied his motion for a stay, his detention

has shifted from pre-final order detention under 8 U.S.C. § 1226(c) to post-final order detention

under 8 U.S.C. § 1231(a). See, e.g., Leslie v. Att’y Gen., 578 F.3d 265, 268-72 (3d Cir. 2012)

(alien’s detention after the issuance of an administratively final order of removal will revert to pre-

final order detention only where a court grants him a stay of removal). As Petitioner’s current

detention arises out of § 1231(a), the propriety of his detention is controlled by the Supreme

Court’s decision in Zadvydas and the Third Circuit’s decision in Guerrero-Sanchez v. Warden

York Cnty. Prison, 905 F3.d 208, 225-26 (3d Cir. 2018). 1

       As the Supreme Court has explained,

               Under [§ 1231(a)], when an alien is ordered removed, the Attorney
               General is directed to complete removal within a period of 90 days,
               8 U.S.C. § 1231(a)(1)(A), and the alien must be detained during that
               period, § 1231(a)(2). After that time elapses, however, § 1231(a)(6)
               provides only that aliens “may be detained” while efforts to
               complete removal continue. (Emphasis added).

                       In Zadvydas, the Court construed § 1231(a)(6) to mean that
               an alien who has been ordered removed may not be detained beyond
               “a period reasonable necessary to secure removal,” [533 U.S. at
               699,] and it further held that six months is a presumptively
               reasonable period, id. [at 701.] After that, the Court concluded, if
               the alien provides good reason to believe that there is no significant
               likelihood of removal in the reasonably foreseeable future,” the
               Government must either rebut that showing or release the alien.
               Ibid.

       Jennings v. Rodriguez, --- U.S. ---, 138 S. Ct. 830, 843 (2018). Pursuant to Zadvydas, any

challenge to § 1231(a) detention by an alien who has been detained pursuant to § 1231(a) for less



1
 Because Petitioner is now detained pursuant to § 1231(a), any challenge he may have had to his
previous detention under § 1226(c) has been rendered moot and must be dismissed as such. See
Rodney v. Mukasey, 340 F. App’x 761, 764-65 (3d Cir. 2009).

                                                  4
   Case 2:20-cv-00251-SRC Document 5 Filed 06/04/20 Page 5 of 5 PageID: 82



than six months must be dismissed as premature. Id.; Zadvydas, 533 U.S. at 701. Although the

Third Circuit has provided an alternative avenue for relief in the form of a bond hearing for those

alien’s whose detention under § 1231(a) has become unreasonably prolonged, the Third Circuit

expressly held that an alien is not entitled to a bond hearing under Guerrero-Sancehz until the six

month presumptively reasonable period discussed in Zadvydas has elapsed. See Guerrero-Sanchez

v. Warden York Cnty. Prison, 905 F3.d 208, 225-26 (3d Cir. 2018). Zadvydas and Guerrero-

Sanchez thus clearly establish that an alien detained pursuant to § 1231(a) must be held during the

statutory ninety-day removal period and that he may not challenge his detention under the statute

until he has been detained under it for at least six months. As Petitioner only entered the removal

period on March 24, 2020, when his motion for a stay was denied and his temporary stay was

vacated by the Third Circuit, he is still currently well within the ninety day removal period, and

has been detained under § 1231(a) for considerably less than six months. His current habeas

petition must therefore be dismissed as premature.



III. CONCLUSION

       For the reasons expressed above, Petitioner’s habeas petition (ECF No. 1) is DISMISSED

WITHOUT PREJUDICE as premature to the extent it challenges his current detention under §

1231(a), and as moot to the extent it challenges his now concluded detention under § 1226(c). An

appropriate order follows.


                                                          s/ Stanley R. Chesler
                                                     STANLEY R. CHESLER
                                                     United States District Judge

Dated: June 4, 2020




                                                5
